(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro.)
Por cuaNto, la parte apelada solicita la desestimación del pre-sente recurso de apelación interpuesto contra sentencia de la Corte ■de Distrito de Humacao dictada el tres de enero de 1941 confirmando la resolución del Alcalde de Yabueoa separando definitivamente al doctor Miguel Yeve de su puesto de médico a cargo de la higiene •escolar del municipio, por no ser apelable la sentencia recurrida; y
Por cuanto, la ley aplicable es la que sigue:
“Los funcionarios administrativos y empleados municipales sólo podrán ser xemovidos de sus puestos por el alcalde, y de esta decisión podrán apelar en un solo efecto, el funcionario o empleado perjudicado para ante la corte de -distrito correspondiente, la cual deberá considerar y resolver las cuestiones de heeho y derecho envueltas en la apelación dentro de un plazo no mayor de treinta -días desde la radicación de la demanda en apelación, -y de la sentencia que ■>dictare la corte de distrito resolviendo las cuestiones planteadas, no podrá apelar mmgima de las partes.” (Itálicas nuestras.) Párrafo sexto del art. 29 de la Ley Estableciendo un Sistema de Gobierno Local de 1928, tal como quedó enmen-dado x>or la ley núm. 98 de 1931, páginas 595 y 613.
Por tanto, habiendo dispuesto expresamente el legislador que -contra sentencias dictadas en casos como éste, ninguna de las partes podrá apelar, se declara con lugar la moción y en su consecuencia se desestima, por falta de jurisdicción, el recurso.